888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.J.R. ORGAIN, JR., Plaintiff-Appellant,v.CIRCUIT COURT OF DINWIDDIE COUNTY, VA, the Bank of McKenney,Va, Charles Edward Jones, President, the SupremeCourt of Virginia, Defendants-Appellees.
No. 89-2742.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 18, 1989.Decided Oct. 20, 1989.Rehearing and Rehearing In Banc Denied Nov. 7, 1989.

J.R. Orgain, Jr., appellant pro se.
Robert Barnes Delano, Jr., Sands, Anderson, Marks & Miller, for appellees.
Before K.K. HALL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
J.R. Orgain, Jr. appeals from the district court's order dismissing his civil action, which essentially asked the district court to review the Virginia state courts' rejection of his defamation claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Orgain v. Circuit Court of Dinwiddie, CA-89-427-R (E.D.Va. July 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.